Citation Nr: 1710434	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a fungus condition also claimed as a skin disability, to include as due to exposure to herbicides.  

2.  Entitlement to a disability rating in excess of 10 percent for right wrist disability.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970, to include service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is in the Veteran's file. 

In April 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a disability rating in excess of 10 percent for right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran's current skin disability is not etiologically related to service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a fungus condition also claimed as a skin disability, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard November 2010 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2014.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2016). 

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including chloracne or other acneform diseases, or porphyria cutanea tarda, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32, 395 (2007).

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A service treatment record dated in April 1969 reflects that the Veteran had a history of skin eruption noted since December 1968.  Scaling and tenderness were found.  An impression of probably fungal etiology which may be aggravated by contact with paints and paint thinner was provided.  

At the Veteran's January 2012 videoconference hearing, he noted that he had a rash and white dots on his hands, the back of his arms and down his legs.  He stated that he felt that the condition was related to service.  He also stated that he noticed the rash and dots 10 to 15 years ago.  

The Veteran was afforded a VA examination in June 2014.  He reported having a number of lesions over the upper extremities which had been present for 15 to 20 years.  He stated that they were painless and only slightly itchy.  It was noted that the skin condition did not occur on his face.  He reported no recent changes in appearance of the skin lesions.  A diagnosis of seborrheic keratoses was provided.  

Upon examination, benign or malignant skin neoplasms were found.  No residual complications or treatment were reported.  Four skin lesions were noted, two on each upper extremity.  They were papules, no larger than 0.6cm, with varying degrees of pigmentation.  They had an appearance of seborrheic keratoses.  

After reviewing the Veteran's claims file, the VA examiner opined that it was not at least as likely as not that the Veteran's skin disability was related to his military service or to a presumed exposure to herbicides.  The VA examiner noted that the lesions that were present and identified by the Veteran were not typical of those which had been linked to exposure to Agent Orange.  The VA examiner further stated that the skin lesions did not have an appearance of chloracne.  It was noted that they had the appearance of seborrheic keratoses which were very common benign tumors of the skin which typically occurred after the age of fifty.  The development of these legions had not been linked to exposure to Agent Orange.  

Upon review of the record, the Board finds that service connection is not warranted for the Veteran's skin disability.  At the outset, although the Veteran did serve in Vietnam and is presumed to have been exposed to herbicides (Agent Orange) during service, he has not been diagnosed with any skin condition listed under 38 C.F.R. § 3.309(e).  Therefore, as the Veteran has not been diagnosed with any of the conditions listed under 38 C.F.R. § 3.309(e), his skin condition does not qualify for service connection on a presumptive basis.

Next, the Board acknowledges that the Veteran was treated for a fungal condition while in service, and is currently diagnosed with seborrheic keratoses.  However, there is no medical opinion linking the Veteran's skin condition to service.  The only sufficient medical opinion of record addressing the relationship between the current condition and service is that of the June 2014 VA examiner and such opinion is against the claim.  The VA examiner stated that the seborrheic keratoses were common benign tumors of the skin which typically occurred after the age of fifty.  In addition, the development of the legions had not been linked to exposure to Agent Orange.  


In rendering the opinion, the examiner considered the Veteran's reported history, the records in the claims file, and the examination findings, and an adequate rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Thus, this opinion is highly probative.  There is no medical opinion to the contrary.  

While the Veteran argues that his current skin disability is due to his active duty service, to include Agent Orange exposure, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the presence of a skin condition is capable of lay observation, determining the diagnosis and etiology of such requires medical expertise.  Accordingly, the Veteran's lay opinion as to the diagnosis or etiology of his skin disability is not competent medical evidence.

In sum, the preponderance of the probative evidence is against the claim for service connection for a skin disability on a presumptive basis as due to herbicide exposure, and on a direct basis.  Thus, service connection for a skin disability is denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a fungus condition also claimed as a skin disability, to include as due to exposure to herbicides, is denied.  


REMAND

The Board finds that further development is required prior to the adjudication of the remaining claim on appeal.

A review of the Veteran's claims file reflects that additional evidence pertinent to the claim on appeal has been added to the record since the issuance of the most recent August 2014 supplemental statement of the case (SSOC).  Specifically, a June 2015 VA wrist conditions examination and a September 2016 VA wrist conditions examination have been associated with the claims file.  The RO has not had the opportunity to consider the newly submitted evidence for this issue in the first instance in relation to this appeal.  Accordingly, a remand for the issuance of a SSOC is necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

The RO should review all of the evidence associated with the Veteran's claims file since the issuance of the August 2014 SSOC for his increased rating claim for a right wrist disability, to include the June 2015 and September 2016 VA examination reports, and issue an appropriate SSOC unless the benefit sought is granted in full.  An appropriate period of time should be allowed for response from the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


